Citation Nr: 0601813	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  99-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to January 15, 2003.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
for beginning January 15, 2003.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to August 
1969.

This matter originally comes before the Board of Veteran's 
Appeals (Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision granted the 
veteran's claim for service connection for post-traumatic 
stress disorder and assigned a 30 percent evaluation from 
July 1, 1997.  The veteran disagreed with the initial 
evaluation.  Subsequently, a July 1999 rating decision 
established the effective date of the award as March 20, 
1997.  A February 2000 rating decision granted a 50 percent 
evaluation from March 20, 1997.

The veteran subsequently moved to Arizona.  A June 2003 
rating decision of the Phoenix, Arizona RO granted a 70 
percent evaluation from January 15, 2003.

In January 2004 the veteran provided testimony before the 
undersigned Veterans Law Judge at a hearing in Phoenix, 
Arizona.  In September 2004, the veteran was informed that 
the tape of that hearing was lost, and he was afforded the 
opportunity to testify at another hearing.  In a statement 
received by the Board in October 2004, the veteran responded 
in writing that he did not wish to appear at a hearing and 
that the Board should consider his case on the evidence of 
record.  Then, in December 2004, the Board remanded the case 
for further development and the matter is now before the 
Board for final appellate determination.





FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  For the period prior to December 11, 2002, the veteran's 
PTSD was productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

3.  Beginning December 11, 2002, the veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to December 11, 2002, the criteria 
for an initial rating of 70 percent for PTSD are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2005).

2.  For the period beginning December 11, 2002, the criteria 
for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In an October 2003 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in December 1998, as well as supplemental statements of 
the case (SSOCs) in February 2000, December 2003, and October 
2005 in which the appellant and his representative were 
advised of all the pertinent laws and regulations regarding 
his increased rating for PTSD.  The Board therefore believes 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that a substantial body of evidence 
was developed with respect to the appellant's claims, and 
that the SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  The appellant responded to the RO's 
communications with additional argument and evidence, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2005 SSOC 
contained the pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the October 2005 SOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claim was adjudicated in 
February 1998.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's 
duty to notify.  The claimant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the claimant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  It appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records and private treatments records have 
been obtained, and there is no contention that additional 
relevant records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  VA 
afforded the veteran examinations in August 1997, October 
1998, January 2003, and May 2005; these examination reports 
have been associated with the claims folder.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in February 1998, the 
RO granted service connection for PTSD and assigned an 
initial 30 percent rating effective July 1, 1997.  Thereafter 
in July 1999, the veteran's effective date for service 
connection was granted as of March 20, 1997.  Then, in 
February 2000, the veteran's PTSD evaluation was increased to 
50 percent effective March 20, 1997.  Subsequently, in June 
2003, the veteran's PTSD evaluation was increased to 70 
percent effective January 15, 2003.  The Board will thus 
consider entitlement to "staged ratings."


I.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to December 11, 2002.

VA afforded the veteran an examination in August 1997.  The 
examiner noted that the veteran was very tense, anxious, 
over-talkative, and gave very length descriptions of 
intensely stressful periods.  It was noted that his cognitive 
functions were intact and he was coherent and relevant.  He 
did not show evidence of psychosis or major depressive 
disorder, panic attacks, or obsessive/compulsive behaviors.  
His symptoms included distressing recollections of events in 
Vietnam, nightmares, sleep disturbances, periods of anger 
outbursts, environmental triggers of Vietnam, and subjective 
complaints of difficulty concentrating.  The veteran was 
noted to be always looking over his shoulder.  The diagnosis 
was PTSD on axis I with a GAF score of 45 on axis V.  

The record includes a letter from Family Service Association 
dated in September 1997.  The author described the veteran as 
being depressed and feeling sorry for himself and his family 
on the one hand.  But on the other hand, the veteran was 
hyperactive, talked excessively, and told jokes.  The veteran 
indicated that he was paranoid and obese as a result of his 
compulsive behavior.  It was noted that the veteran 
"love[ed] to hang out with the boys" and that he embraced 
the companionship of his fellow veterans.  He did not 
socialize with anyone else but these veterans.  It was 
estimated that the veteran's PTSD symptoms were severe.   

A letter from M.V. Panatlon, Ph.D. dated in February 1998 
noted daily, repeated disturbing memories of military 
experience.  The veteran indicated that he had severe loss of 
interest in many activities that he once found pleasurable, 
felt distant from others, was emotionally numb, and had 
difficulty sleeping.  He also stated he had frequent and 
intense feelings of irritability, anger outbursts, difficulty 
concentrating, and severe physical panic reactions when he 
faced unexpected reminders of Vietnam.  

A letter from F. Zadan, C.S.W. dated in June 1998 noted that 
the veteran had depression, a panic disorder, low self-
esteem, paranoia, compulsive behavior, and numbing.  In 
addition, he was a compulsive eater, drinker, gambler, 
spender, and talker.  Additionally, Ms. Zadan noted the 
veteran's inability to manage his finances, difficulty 
relating to his co-workers, and assigned him a GAF score 
between 40 and 45.  

VA afforded the veteran an examination in October 1998.  Upon 
examination of the veteran, the examiner noted that the 
veteran was oriented to time, person, and place.  He had no 
hallucinations, delusions, suicidal or homicidal ideations.  
His thinking was clear, memory was intact, mood was edgy and 
nervous, affect was restricted, and speech was mildly 
pressured.  The examiner noted that the veteran was "a man 
of obvious intelligence."  The veteran's problems at work 
included inability to work overtime while there was pressure 
to do so, isolating himself, difficulty dealing with people, 
and fear that he would have to leave employment in the near 
future.  The veteran indicated that he had difficulties 
falling and staying asleep.  He also had flashbacks, night 
sweats, and nightmares.  Due to his sleep problems, the 
veteran and his wife could not sleep in the same room.  He 
had uncontrollable intrusive memories of Vietnam and angry 
outbursts with minimal provocation causing trouble at work 
and in his marriage.  Additionally, he had an exaggerated 
startle response and was hypervigilant.  He never went to VA 
for treatment as he tried to avoid anything that reminded him 
of Vietnam.  The veteran felt detached and estranged from 
others.  The diagnosis was PTSD on axis I with a GAF of 53 
was noted on axis V.  

A letter from the veteran's wife dated in October 1999 has 
been associated with the claims folder.  In her letter, she 
described the veteran's mood changes, his obsessive and 
compulsive nature, and his depression.

A letter from S. Das, M.D. dated in November 1999 noted that 
the veteran indicated he had flashbacks of the Vietnam War 
resulting in sleep disturbances, depression, and 
anxiety/panic attacks for which he had drank for 27 years.  
The veteran also indicated that he got angry easily, felt sad 
and cried at times, and his memory was "not so great" for 
both recent and remote.  He was estranged from his first 
wife, as well as his children from that marriage.  Referring 
to an August 1999 evaluation, Dr. Das noted that the veteran 
had been cooperative, coherent, with relevant but pressured 
speech, in a labile mood, and with fair insight and judgment.  
Additionally, a report from L. T. Essman, M.D. dated in June 
2001, indicated that the veteran suffered from panic attacks 
for which he took medication.  

As noted above, the veteran's GAF scores have been reported 
as 40 to 45, 45, and 53.  Under DSM-IV, a GAF score in the 31 
to 40 range indicates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  See 38 C.F.R. 
§ 4.130 [incorporating by reference the VA's adoption of the 
DSM- IV, for rating purposes].  A GAF score of  41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  Scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.

Based upon the evidence, the Board finds that the veteran's 
PTSD symptoms more closely approximate a 70 percent rating 
for the period prior to December 11, 2002.  The record 
reflects that the veteran was compulsive, depressed, had 
difficulty at work, and had irritable and angry outbursts 
which affected his work and marriage.  While the veteran did 
not exhibit all the criteria for a 70 percent rating, the 
evidence is at least in equipoise as to whether the criteria 
were more nearly approximated.   Moreover, the assigned GAF 
scores, 40 to 45, 45, and 53, are persuasive evidence that 
the impairments related to the veteran's PTSD were serious 
and warranted more than a 50 percent rating.  However, during 
this period, the veteran remained employed (prior to his 
voluntary retirement after 30 years of employment) and 
retained social contacts with other veterans, though his 
family contacts were strained.  Therefore, the Board finds 
that his PTSD did not result in total social and industrial 
impairment.  

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson, supra.  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling 
prior to December 11, 2002.

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1). 

II.  Entitlement to a rating in excess of 70 percent for PTSD 
for beginning December 11, 2002.

The veteran was seen on an outpatient basis on December 11, 
2002, and reported ongoing PTSD symptoms, including 
nightmares, flashbacks and sleep disturbance.  He was 
slightly disheveled in appearance and intense.  Speech was 
rambling and copious, with circumstantial thought.  The 
diagnosis was PTSD and the GAF was 45.  

VA afforded the veteran an examination in January 2003 for 
which both the claims folder and medical record were 
reviewed.  Upon examination, the examiner indicated that the 
veteran was polite and cooperative and showed signs of 
hypomania.  He was also hyper-verbal, over-inclusive of 
details, and had mild flight of ideas.  The veteran did not 
appear delusional and did not appear to elicit information 
that was inaccurate or untrue.  His speech was described as 
mildly rapid and mildly pressured.  The examiner noted that 
there were no indications of psychosis, auditory, tactile, or 
visual hallucinations.  His hygiene and grooming were fair; 
he had long hair and a mildly unkempt beard.  The veteran's 
insight and judgement appeared to be in intact, he was mildly 
expansive, his mood was dysphoric with an appropriate range 
with no lability of affect, he did not give indications of 
suicidal ideation, intent, or plan or homicidal ideation, 
intent or plan.  A GAF score of 40 was assigned; the examiner 
noted that the veteran's highest score in the past year was 
45.  The examiner concluded that the veteran's symptoms 
appeared to significantly impact his daily function in terms 
of his finances, relationships, ability to relate to other 
people, and handling his daily activities.  

VA records dated from December 2004 to March 2005 noted that 
the veteran was alert, awake, and oriented with mildly 
pressured speech.  His mood was less anxious, controlled, and 
well-defended.  A GAF score of 45 was assigned.

VA afforded the veteran another examination in May 2005 for 
which the claims folder and medical record were reviewed.  
The veteran complained of nightly disturbing dreams or 
nightmares with night sweats, sleeping 4-5 hours a night, and 
awakening frequently in the middle of the night.  He also 
reported daily intrusive thoughts which were followed by 
feeling of sadness, anger, or both emotions.  His sadness 
related to survivor guilt.  Additionally, he stated that he 
had daily flashbacks which were followed by feelings of 
sadness and anger.  While the veteran did not report any 
suicidal ideation, he indicated that at times he did not care 
whether he lived or not.   Also, the veteran reported that he 
got angry or irritated on a daily basis; his anger was 
directed mostly at his spouse (daily verbal outbursts against 
her).  He also had exaggerated startle for several stimuli 
(oriental looking people, loud noise, anything smelling like 
death, insects, sound of a helicopter, and unexpected touch).  
He also indicated that at work, he has exaggerated startle 
(particularly to Asian people), loss of concentration and 
focus, intrusive thoughts, anger and irritability in getting 
along with co-workers.  He also stated that he was afraid he 
would use his weapon inappropriately at work.  

As for daily activities, the veteran managed his own personal 
hygiene and grooming.  At the examination, his appearance was 
casual but satisfactory.  He made his meals and he did most 
of the chores and errands for the family as his wife had a 
heart attack.  He had lost interest in previously enjoyable 
activities:  sports, reading, and sex.  His main activities 
were taking care of rescued animals and once or twice a week 
going to the VFW, where he had friends with whom he 
socialized.  The examiner indicated that the veteran's 
inappropriate behavior related to daily anger and 
irritability directed principally to his wife and was 
moderate to serious in degree.  He reported infrequent use of 
marijuana.   

At the examination, the veteran's immediate and recent 
memories were intact and remote speech was good; he was 
oriented to all spheres; his speech was rapid, loud, 
pressured, and emotional.  His thought process production was 
spontaneous but very overabundant with unnecessary and 
irrelevant details.  Continuity of thought contained 
considerable rambling, as well as repetitive rambling, as 
well as rambling that was resistant to restricting.  The 
examiner noted that a significant amount of the veteran's 
responses were also irrelevant to the questions asked and his 
thought content contained preoccupation with his past 
experiences in Vietnam.  Additionally, the examiner noted no 
suicidal or homicidal ideation on that day, no delusions, 
ideas of reference, or feelings of unreality as his 
abstractability was concrete.  The veteran's concentration 
was impaired and he was not able to organize responses in a 
linear fashion to the examiner's questions.  The examiner 
found the veteran to be alert, responsive, attempting to be 
cooperative in an anxious mood and labile range of affect.  
Additionally, his judgment was intact and his insight was 
fair.  The diagnosis was PTSD with a GAF score of 40.  The 
examiner opined that the veteran demonstrated major 
impairment in both work and social settings with mood 
problems, principally anger and depression.  

The veteran's GAF scores have been reported to be 40 and 45.  
Under DSM-IV, a GAF score in the 31 to 40 range indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM- IV, 
for rating purposes].  A GAF score of 41-50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

Based on the evidence in the record, the Board finds that the 
veteran's symptoms more nearly approximate a 100 percent 
schedular rating beginning December 11, 2002.  The veteran 
has lost interest in his activities and no longer works.  
While he voluntarily retired, there is every indication in 
the examination reports that the veteran would be unable to 
work now; indeed the GAF score signifies his inability to 
keep a job.  Resolving all doubt in the veteran's favor, the 
criteria for a 100 percent rating are met from December 11, 
2002.  



(CONTINUED ON NEXT PAGE)





ORDER

An initial rating of 70 percent for PTSD for the period prior 
to December 11, 2002, is allowed, subject to the regulations 
governing the award of monetary benefits.

A rating of 100 percent for PTSD beginning December 11, 2002, 
is allowed, subject to the regulations governing the award of 
monetary benefits.  






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


